Ross, J. (dissenting).
I dissent. In my opinion the order of Appellate Term should be reversed and the judgment of Civil Court should be reinstated. The facts are undisputed. Since 1969 the tenant has resided in apartment 2P in Park West Village, 788 Columbus Avenue, Manhattan. Paragraph 2 of the lease between tenant and landlord forbids the tenant from using the apartment “for any purpose other than as and for a private dwelling-place”. Despite this provision, tenant, who holds a doctorate in psychology, concedes that she has been carrying on a psychotherapy practice in the apartment in violation of the lease and without the permission of landlord. She admits that she sees an average of four patients a day, or, “between 16 and 22 [patients] a week” (material in brackets added). Based upon the facts and the law, we find that the tenant has violated a substantial obligation of her tenancy within the meaning of subdivision A of section 53 of the Code of the Rent Stabilization Association of New York City, Inc. “The lease could not [be] * * * clearer * * * The tenant never claimed ambiguity in the lease” (Overstreet v Soffer, 74 AD2d 800). The majority misperceives the issue. A substantial violation of tenancy has occurred here because the tenant is conducting a commercial enterprise in residential premises. The majority makes reference to the tenant’s “limited practice”, and contends that her practice is confined to “only 15 patients per week”. The majority ignores the fact that this is not a case where the tenant sees an occasional client. It is her only place of business. Her residential apartment is where she conducts her full-time practice. If, as the majority suggests, “15 patients” is insubstantial, when does the breach become substantial? At 20? Or 30? The majority’s reliance on Matter of Park East Land Corp. v Finkelstein (299 NY 70), for the proposition that purely technical violations may not constitute a substantial breach of the lease, is misplaced. That case is distinguishable. In Matter of Park East Land Corp. v Finkelstein (supra, at p 76), the court said: “the asserted violation * * * [affords] the occupant no profit or commercial advantage” (material in brackets and emphasis added). Here, not only is tenant deriving a profit from the breach of the lease, she is gaining a decided “commercial advantage” over other psychologists, who must rent *813commercial space for their practice. What matters is that, unlike the majority’s reference “to a tenant’s bringing some work home from the office or to a lawyer’s inviting an occasional client to his or her apartment for a consultation”, the tenant is using her home as a regular workshop. In New York' City’s tight rental market, we do not believe that rent stabilization, needed for the protection of residents, should be used by this tenant for the purpose of maintaining a commercial venture, from which she derives her livelihood. Such practice is a violation of a substantial obligation under the lease.